Name: Commission Regulation (EEC) No 3834/86 of 16 December 1986 amending Regulation (EEC) No 1729/78 laying down detailed rules of application in respect of the production refund for sugar used in the chemical industry
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 12. 86 Official Journal of the European Communities No L 356/ 13 COMMISSION REGULATION (EEC) No 3834/86 of 16 December 1986 amending Regulation (EEC) No 1729/78 laying down detailed rules of application in respect of the production refund for sugar used in the chemical industry THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 934/86 (2), and in particular Article 9 (6) thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 Article 2 (6) of Regulation (EEC) No 1729/78 is replaced by the following : %. The primary requirement, within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 ('), to be satisfied for the release of the security referred to in paragraph 5 shall be that the quantity of basic product stated in the application has been processed into one of the chemical products listed in the Annex to Council Regulation (EEC) No 1010/86 (2) within the period of validity of the refund certificate in question . However, if the party concerned has processed not less than 95 % of the quantity of basic product stated in the application, he shall be deemed to have satisfied the abovementioned primary requirement. Whereas Commission Regulation (EEC) No 1729/78 (3), as last amended by Regulation (EEC) No 2079/86 (4), lays down requirements for the release of the security for the sugar sector which are stricter than those provided for in this respect for production refunds in the cereals and rice sectors by Commission Regulation (EEC) No 2169/86 (*) ; Whereas, since the basic products in the two sectors are perfectly interchangeable, an unwarranted difference in treatment, in this field in particular, should be avoided ; whereas, to that end, requirements similar to those adopted for the release of the security under the above ­ mentioned Regulation (EEC) No 2169/86 enabling the security to be released in proportion to the quantities for which processing of the basic product has taken place during the period of validity of the production refund certificate, should be laid down for sugar ; 0 OJ No L 205, 3 . 8 . 1985, p. 5 . (2) OJ No L 94, 9 . 4 . 1986, p. 9 .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 16 December 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 177, 1 . 7 . 1981 , p. 4. (2) OJ No L 87, 2. 4. 1986, p. 1 . 3) OJ No L 201 , 25 . 7 . 1978 , p. 26 . (4) OJ No L 179 , 3 . 7 . 1986, p. 20 . ¥) OJ No L 189 , 11 . 7 . 1986, p . 12 .